Citation Nr: 1228489	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the cervical spine. 

2.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the thoracic and lumbar spine. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to February 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision.  It was previously before the Board in May 2009, December 2009, and June 2011 when it was remanded for additional evidentiary development.  Such development having been completed, it has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran's service-connected cervical spine disability has been manifested by chronic pain from degenerative disc disease resulting in forward flexion to at least 35 degrees.  Objectively, there is no evidence of ankylosis, chronic neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome (IDS) requiring bed rest as defined under VA law.  

2.  During the course of this appeal, the Veteran's service-connected thoracic and lumbar spine disability has been manifested by chronic pain from degenerative disc disease resulting in forward flexion to at least 85 degrees, and a combined range of motion greater than 120 degrees.  He did not have guarding, localized tenderness, or a vertebral body fracture.  Objectively, there was no evidence of ankylosis, chronic neurologic disability manifestations, or incapacitating episodes of IDS requiring bed rest as defined under VA law.  


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the criteria for an initial disability rating in excess of 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2011).

2.  Since the effective date of service connection, the criteria for an initial disability rating in excess of 10 percent for degenerative disc disease of the thoracic and lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, a pre-adjudication letter dated in September 2004 informed the Veteran of the information and evidence necessary to substantiate his underlying claims for service connection for a cervical and thoracolumbar spine disabilities.  By a March 2005 rating action, the RO granted service connection for degenerative disc disease of cervical spine and degenerative disc disease of the thoracic and lumbar spine and assigned separate 10 percent rating disability ratings.  A March 2006 letter informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  

Following receipt of notification of the March 2005 determination, the Veteran perfected a timely appeal with respect to the ratings assigned.  Clearly, based on this evidentiary posture, his claims for higher ratings are based on his disagreement with the assignment of the specific evaluations following the grant of service connection for his spine disorders.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In addition, the timing defect of the March 2006 letter was cured by the RO's subsequent readjudication of these claims and issuance of the Statement of the Case in June 2006.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  His in-service and relevant post-service medical reports are of record and VA examinations were obtained in October 2004, September 2006, and July 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they provide sufficient detail to rate the Veteran's service-connected spine disabilities, including a thorough discussion of the effect of his symptoms on his functioning.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

In a March 2005 rating action, service connection was granted for degenerative disc disease of the cervical spine and degenerative disc disease of the thoracic and lumbar spine.  Separate 10 percent disability ratings were assigned under DC 5237.  The Veteran appealed these initial disability ratings asserting that his service-connected disabilities were more disabling the current evaluations reflect.  See Notice of Disagreement received in March 2006, VA Form 9 received in September 2006, and lay statement received in October 2009.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.  

Turning to the evidence of record, during an October 2004 VA examination, the Veteran gave a history of multiple back and neck injuries during service including a 14-foot fall.  Currently he had no complaints concerning his lower back, but did mention occasional mid-back pain.  He also complained of constant neck pain with stiffness and flare-ups.  The Veteran treated the pain conservatively with over-the-counter medication and chiropractic treatment.  He described a decrease in functional impairment in that the neck pain slowed him down with his daily activities and sometimes interfered with his job.  The Veteran had no difficulty walking and used no devices.  

Range of motion testing of the thoracic and lower spine, showed forward flexion to 85 degrees and extension to 30 degrees.  Lateral flexion and rotation were to 30 degrees in all directions without pain.  The musculature of the back was strong with no postural abnormalities or fixed deformities.  Deep tendon reflexes were 2+/4 in both lower extremities and ankle jerks were present.  The Veteran denied any radiculopathy symptoms.  

Examination of the cervical spine showed forward flexion and posterior extension were both to 45 degrees; lateral flexion was to 30 degrees in both directions, and rotation was to 85 degrees in both directions with mild posterior cervical discomfort throughout.  The Veteran had no additional limitation following repetitive use and the examiner could not determine additional limitation during flare-ups as the Veteran did not complain of any pain in the mid to lower back throughout range of motion.  There were no spasms or weakness noted and the musculature of the neck was strong with no postural abnormalities or fixed deformities.  Grasps were equal and the Veteran had good muscle strength in both upper extremities.  He denied any radicular symptoms.  

There were no neurological findings noted and the Veteran denied any incapacitating episodes of pain or bed rest in the last 12 months.  X-rays were consistent with mild multi-level thoracic spine degenerative disc changes, mild upper lumbar spine degenerative disc changes and mild cervical spine degenerative disc changes most pronounced at C5-6, and C6-7.  The diagnoses were mechanical mid and lower back strain and cervical muscle strain.

During VA examination in September 2006, the Veteran complained of decreased motion, stiffness, weakness, and pain of the entire spine.  He described the pain as constant, dull, and mild to moderate noting that medications were only minimally helpful.  He also described weekly flare-ups of pain lasting several days, but described the neck pain as constant.  Functional impairment caused difficulty when turning his head and neck while driving and less mobility.  There were no objective abnormalities of the spine with the exception of guarding, pain with motion, and neck weakness.  Posture, head position, and gait were all normal and there was symmetry in appearance.  There was no abnormal curvature of the spine or evidence of ankylosis.  The Veteran noted the spine had no significant effect on his usual occupation, but severely affected his ability to exercise and participate in recreational activities and sports.  He had no bladder or bowel complaints and denied any paresthesias, sensation changes, or radiculopathy in the upper or lower extremities.  The Veteran was able to walk a few miles, and was not unsteady and did not have a history of falls.  He denied any incapacitating episodes of spine pain or bed rest prescribed by a physician in the last 12 months. 

On range of motion testing, the Veteran could forward flex the thoracolumbar spine to 90 degrees and extend to 25 degrees.  Lateral flexion and rotation were to 30 degrees all done with mild discomfort over the mid and upper thoracic spine.  Deep tendon reflexes and pulses were intact and ankle jerks were present.  Sensation was also intact in both upper and lower extremities with light touch, pinprick and monofilament examination.  There was no muscle wasting or muscle loss noted in either lower extremity.  Repeated range of motion exercise caused mild pain, throughout all ranges of motion and minimal weakness and fatigue, but no incoordination and no additional limitation.  The Veteran walked with a stiff slightly rigid position in favor of the neck.  The examiner could not determine additional limitation during flare-ups without resorting to speculation.  

Examination of the cervical spine showed forward flexion and posterior extension were both to 35 degrees.  Lateral flexion to 25 degrees in both directions and rotation was to 75 degrees in both directions all done with mild to occasionally moderate pain.  Grasps were equal and he had good muscle strength in both upper extremities.  Pulses and sensation were intact in both upper extremities and the Veteran denied any radiculopathy symptoms.  There was no muscle loss or wasting.  Repeated range of motion exercise of the cervical spine caused mild pain, mild to occasionally moderate weakness and fatigue, but no incoordination.  The Veteran had no difficulty walking and used no devices.  The spine did not interfere with his job.  There were no neurological findings noted including the sensory and motor examinations, and the Veteran denied any incapacitating episodes of back pain or bed rest in the last 12 months.  

Other evidence of record consists of clinical records from Ehrling Bergquist Hospital at Offutt Air Force Base, which show that in 2008 the Veteran was seen for worsening cervical spine pain with numbness and tingling in the left 4th and 5th fingers.  Radiological findings dated in April 2008, show disc space narrowing, osteophyte formation, and sclerosis at C5-6 and C6-7, compatible with degenerative disc disease and degenerative osteoarthritis.  A May 2008, magnetic resonance imaging (MRI) of the cervical spine showed degenerative disc changes were greatest at C5-6.  There were no neurological symptoms noted.  There were also no days of prescribed bed rest and no findings or history to suggest any bladder, bowel, or erectile dysfunction.  

When examined by VA in July 2009, the Veteran's complaints of chronic neck and back pain, were essentially unchanged, although he did notice less range of motion in the neck and flare -ups with weather changes lasting anywhere for a few hours to a few days.  Examination revealed posture, head position and gait were all normal and there was symmetry in appearance.  There was no abnormal curvature of the spine.  Functional impairment occurred in that the Veteran avoided some activities and sports.  He denied any radiculopathy or neurological symptoms in the upper or lower extremities.  Although he did mention some numbness over the left fourth and fifth fingers, this was due to an unrelated elbow issue and not his spine.  He was able to sit and stand for at least one hour and denied any changes in sensation.  He was able to walk without difficulty, but occasionally used a cane.  The Veteran had never been hospitalized for the spine and denied any surgery.  He also denied periods of incapacitating back pain where bed rest was prescribed by a physician in the last 12 months.  The Veteran's spine symptoms did not interfere with his job.  

Forward flexion and posterior extension of the cervical spine were both to 45 degrees.  Lateral flexion to 30 degrees in both directions and rotation was to 85 degrees on the right and 80 degrees on the left.  Repetitive use testing limited forward flexion to 40 degrees.  Grasps were equal and the Veteran had good muscle strength in both upper extremities.  Pulses and sensation were intact in both upper extremities.  The Veteran complained of mild pain and had minimal weakness, but no fatigue or incoordination.  

Range of motion testing of the lumbar spine revealed forward flex to 95 degrees and extension to 35 degrees.  Lateral flexion and rotation to 30 degrees without difficulty.  Repeated range of motion testing limited forward flexion to 90 degrees.  The Veteran had no pain with the initial and repetitive exercises of the mid and lower back and appeared to have no weakness, fatigue or incoordination.  Deep tendon reflexes were intact and ankle jerks were present.  Pulses and sensation were intact in both lower extremities.  Straight leg raising was negative and there was no muscle wasting or muscle loss noted.  The only major functional impact was pain with repetitive use during flare-ups.  The examiner could not, however determine any additional limitation during flare-ups without resorting to speculation.  

The neurological examination was unremarkable with no evidence of radiculopathy or distribution of symptoms.  However the Veteran expressed some concern about the mention of levo-scoliosis noted on an old Air Force exam.  For that reason the Veteran's spine was further examined in the standing position, but there was no evidence of physical deformity of the thoracic, lumbar or cervical spine with standing or bending.  The examiner could find no physical evidence of scoliosis or outright levoscoliosis.  The examiner referred to old X-rays which showed a very minimal curve in the upper thoracic spine that was not present on physical examination.  Overall, the Veteran did not have any specific scoliotic or kyphotic condition noted.  The diagnosis was mechanical cervical thoracic and lumbar strain.  The examiner concluded that it appeared that the current level of severity of the Veteran's spine condition was mild to occasionally moderate.  He could find no additional disability caused by the service connected spine conditions as there were no neurological manifestations and the Veteran specifically denied radiculopathy symptoms.  

Additional records dated from 2008 to 2011 show the Veteran continued to receive conservative treatment for cervical and thoracolumbar spine pain through two private chiropractors.  Records from the Chiropractic Associates, Inc. show treatment of the Veteran between July and October of 2008.  The most recent records dated in October 2008 note in general the Veteran seemed better over his initial presentation and had better mobility.  This entry also shows cervical spine forward flexion to 45 degrees and lumbar forward flexion to 83 degrees.  

Records from Niemeyer Family Chiropractor dated from 2009 to 2011 include an entry dated in August 2009, approximately a month after the July 2009 VA examination.  At that time, the Veteran was treated for an acute exacerbation of symptoms at the lower right cervical region and middle right thoracic region.  Cervical spine forward flexion was to 47 degrees and lumbar forward flexion to 42 degrees.  The Veteran rated the intensity of the pain/symptoms as a 6 on a scale of 0 to 10, with 0 being the complete absence of symptoms and 10 being very severe or unbearable.  However, by January 2011, the Veteran rated the intensity of the pain/symptoms as a 3 on a scale of 0 to 10 and noted that some relief in symptoms had obtained.  

The remaining records, the most recent dated in July 2011, do not indicate a worsening in range of motion or incapacitating episodes to warrant a higher evaluation for his cervical and thoracolumbar spine disabilities.  There were no other specific findings from range-of-motion testing, in degrees, to permit meaningful comparison with the rating criteria.  There were also no days of prescribed bed rest for intervertebral disc syndrome and no findings or history to suggest any bladder, bowel, or erectile dysfunction.  


I.  Degenerative Disc Disease of the Cervical Spine

As stated previously, the Veteran's cervical spine disability is currently rated as 10 percent under DC 5237.  There are no separate disability ratings in effect for associated neurologic impairment.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is appropriate where there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation for forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is appropriate for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2011).

Applying the facts in this case to the criteria set forth above, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's degenerative disc disease of the cervical spine.  Since service discharge the Veteran has complained of chronic neck pain, which is present constantly and tends to increase in severity during periods of exacerbation.  However, the medical evidence of record, while showing findings of limitation of motion, does not indicate forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, or a combined range of motion not greater than 170 degrees.  There is no evidence of severe muscle spasm or guarding resulting in abnormal gait, scoliosis, reversed lordosis, or abnormal kyphosis as required for a 20 percent rating.  

Thus, the Board finds that the criteria for an evaluation greater than 10 percent under the rating criteria are not met.  


II.  Degenerative Disc Disease of the Thoracic and Lumbar Spine

The Veteran's degenerative disc disease of the thoracic and lumbar spine is also currently rated as 10 percent under DC 5237, with no separate disability ratings in effect for associated neurologic impairment.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Applying the regulations to the facts in the case, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's degenerative disc disease of the thoracic and lumbar spine are not met.  During the course the appeal, his complaints (primarily pain and limited motion) appear to have remained essentially unchanged, and are clearly referenced in the examination reports.  However, objective medical evidence is the most persuasive indication of functional loss resulting from the Veteran's spine disability.  The record largely reflects findings of essentially normal or near-normal range of motion.  In other words, forward flexion of the thoracolumbar spine was not to the level of "greater than 30 degrees, but not greater than 60 degrees." Further, the combined range of motion of the thoracolumbar spine is greater than 120 degrees.  There is no evidence of spasms severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as required for a 20 percent rating.  

The Board acknowledges that the Veteran was only able to flex his lumbar spine to 42 degrees during a chiropractic visit in August 2009.  However at that time he was undergoing treatment for an acute exacerbation of pain and as noted, he has generally manifested normal or near normal range of motion of the spine at all other examinations during the claims period.  See VA examinations dated in October 2004, September 2006, and July 2009.  In this case, the Board finds that his inability to flex the lumbar spine past 42 degrees at that time is not truly indicative of the severity of his symptoms throughout the claims period.  Therefore, with consideration of all pertinent functional factors, the Veteran's thoracolumbar spine disability has not most nearly approximated the criteria associated with an increased 20 percent evaluation.  

Thus, the Board finds that the criteria for an evaluation greater than 10 percent under DC 5237 are not met.  

With respect to both disabilities, there is also no credible evidence of limitation of motion or of pain on use or flare-ups that result in limitation of motion to the extent that the cervical and thoracolumbar spine disabilities would warrant higher ratings.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not disputed that the Veteran has limited motion of the cervical and thoracolumbar segments of the spine and that there is significant pain on motion.  Yet, the Board finds that the 10 percent disability ratings adequately compensate him for his painful motion and functional loss.  Also given that the Veteran's complaints do not prevent him from achieving a substantial measured range of motion they do not support a finding of additional functional loss for higher ratings.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, he is already being adequately compensated for pain.

The Board has also considered evaluation of the Veteran's service-connected spine disabilities under all other potentially appropriate diagnostic codes to determine whether higher evaluations can be assigned.  With respect to higher ratings based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), the Board acknowledges the Veteran's accounts of chronic neck and back pain.  VA treatment records and private treatment records do reflect that the Veteran experienced chronic pain that involved regular visits to a physician.  While these records do reflect the prescription of medication and other treatments, such as chiropractic therapy, none of them reflect prescribed bed rest.  As such the evidence does not illustrate doctor-prescribed bed rest due to incapacitating episodes for any period to justify a higher rating under DC 5243.  See 38 C.F.R. § 4.71a.  

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's cervical spine and thoracolumbar spine disabilities.  Although, the Veteran is shown to have degenerative disc disease, neurological evaluations have been consistently negative for any deficits and there is no clinical evidence of radiculopathy.  As there is no significant clinical or diagnostic evidence of any neurological findings, there is no basis to assign a separate rating under any of the applicable neurological rating codes.  38 C.F.R. § 4.71a (2011).  


Extraschedular Consideration & Conclusion

Also, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected degenerative disc disease of the cervical and thoracolumbar spine disabilities, but the required manifestations have not been shown.  Moreover, there is no evidence that these service-connected disabilities required hospitalization at any pertinent time during this appeal and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  

While the Board is sympathetic to the difficulties the Veteran's service-connected cervical and thoracolumbar spine disabilities may cause him in maintaining employment and a certain level of activity, the evidence does not reflect that the average industrial impairment he suffers is in excess of that contemplated by the assigned evaluations, or that application of the schedular criteria is otherwise rendered impractical.  The Board does not dispute the Veteran's contentions that his disability has caused him to alter his lifestyle and restrict his activities.  Even so, such complaints have been taken into consideration in the decision to assign the current 10 percent evaluations.  In other words, the regular schedular standards contemplate the symptomatology shown.  Accordingly, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected spine disabilities prevent him from obtaining and maintaining gainful employment-nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability due solely to this service-connected disabilities, and the issue of entitlement to a TDIU need not be addressed further.  

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  While he is competent to describe readily visible and identifiable symptoms, he is not competent to make medical determinations regarding the severity of his service-connected disabilities.  As discussed herein, the criteria for the next higher rating require, for interpretation and determination, medical expertise beyond that of a layperson.  It is not the Board's intent, in its discussion of the merits of this case, to in any way trivialize the severity of the Veteran's complaints or the sincerity of his beliefs concerning the gravity of his symptoms.  But inasmuch as he is not competent to identify a specific level of disability as determined by the appropriate diagnostic codes, there is no means to increase the disability ratings based on the medical evidence currently of record, especially because none of the other codes of the rating schedule that might provide a basis for a higher rating apply. Thus, the current level of disability shown is encompassed by the ratings assigned and with due consideration to the provision of 38 C.F.R. § 4.7, higher evaluations are not warranted.  See Fenderson, supra.  

A preponderance of the evidence is against both claims adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

An initial disability rating greater than 10 percent for degenerative disc disease of the cervical spine is denied. 

An initial disability rating greater than 10 percent for degenerative disc disease of the thoracic and lumbar spine is denied. 



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


